DETAILED ACTION
	This Office action is in response to the filings of May 14, 2020.  Claims 1-14 are pending.  Claim 6 has been amended.  Claims 11-14 are newly added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 6, 8, and 11-14 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 6, 8, and 11-14 recite the limitation “wherein the custom input GUI [graphical user interface] comprises at least one of a physical keyboard, a physical mouse and a physical gamepad”, or similar.  A graphical user interface, as is notoriously well-known in the art, is a displayed user interface that includes interactive elements such as icons, buttons, and windows, produced by the execution of software.  Therefore, Applicant’s claim that the custom input GUI “comprises at least one of a physical keyboard, a physical mouse and a physical gamepad” is not feasible; a graphical user 
As a result, claims 6, 8, and 11-14 fail to comply with the written description requirement, and have been afforded the broadest reasonable interpretation with respect to the specification and terms of art.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim recites the limitation “wherein the mobile device comprises a smart mobile phone, a tablet or other smart mobile touch devices”.  The phrase “other smart mobile touch devices” renders the claim indefinite, as the claim and specification fail to adequately limit what the “other” devices may be.  See specification at 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Morley et al. (US Publication 2013/0174079 A1), hereinafter Morley, in view of Paek et al. (US Publication 2017/0205992 A1), hereinafter Paek.

	Regarding claim 1, Morley discloses a method for remotely controlling a personal computer based on a virtual input device, comprising:
step 1, activating a virtual input device by using a mobile device after connecting the mobile device with a remote personal computer (a mobile control device utilizing a virtual keyboard may be linked to a remote computer or system, and configured to control said remote computer or system.  See ¶ 0023-0024); and
step 2, tapping a key in the input GUI, calling a virtual key code mapped with the tapped key per an input request, to conduct an operation (events and key-codes are generated with respect to touch data of the mobile control device, at ¶ 0016.  Remote access protocols provide for use of such key-codes in remote control of a computer or system, at ¶ 0025).
	Morley fails to explicitly disclose selecting a preset input GUI or a custom input GUI in the virtual device, prior to tapping a key in the input GUI.  Paek discloses techniques for customizing the design of a “soft input panel” (i.e. virtual keyboard) similar to those utilized by Morley.  Furthermore, Paek discloses the selection of preset or customizable GUI themes that may be applied to the virtual keyboard of the device.  See Fig. 6 and ¶ 0071.


	Regarding claim 2, Morley and Paek disclose the method for remotely controlling a personal computer based on a virtual input device according to claim 1, wherein selecting a preset input GUI or a custom input GUI in step 2 is achieved by:
step 2a, entering an input GUI selection page after connecting with the virtual input device (Paek discloses a themes selection page, at Fig. 6 and ¶ 0071);
step 2b, selecting a preset input GUI or a current custom input GUI on the input GUI selection page, and proceeding to step 2c if the preset input GUI is selected, otherwise proceeding to step 2d (the user may select to use a predetermined theme or customize their own, at ¶ 0097);
step 2c, proceeding to step 2h by manipulating a key in the preset input GUI after the preset input GUI is selected (it follows that once the user selects a theme, preset or customized, the user may then proceed to manipulate the GUI to provide input to the system);
step 2d, configuring a new custom input GUI if the preset input GUI or the current custom input GUI is considered unsatisfactory (the user may customize a virtual keyboard through a keyboard customization interface, at ¶ 0095);
step 2e, after the new custom input GUI is configured, directly proceeding to step 2g if selecting to abandon a current operation, or proceeding to step 2f if selecting to save the current configuration (customized virtual keyboards may be uploaded and shared with other users through a distributed computing resource, at ¶ 0036-0037.  Paek discloses user interface “back” and “cancel” buttons which serve to abandon current operations, as seen in Figs. 6 and 7);

step 2g, exiting the virtual input device (Paek discloses user interface “back” and “cancel” buttons which serve to abandon current operations, as seen in Figs. 6 and 7); and
step 2h, using the virtual input device (Morley and Paek are both directed towards providing virtual keyboard input devices that a user manipulates to provide input).

Regarding claim 6, Morley and Paek disclose the method for remotely controlling a personal computer based on a virtual input device according to claim 1, wherein the custom input GUI comprises at least one of a physical keyboard, a physical mouse and a physical gamepad,
the physical keyboard comprising at least one of alphabet keys, function keys, navigation keys and number keys,
the physical mouse comprising buttons and/or a mouse scroll, the physical gamepad comprising buttons and/or joysticks (Morley and Paek are both directed towards providing virtual keyboard input devices that a user manipulates to provide input, the virtual keyboard simulating at least a physical keyboard).

Regarding claim 7, Morley and Paek disclose a system for implementing the method according to claim 1, comprising a mobile device and a virtual input device, wherein
after the mobile device is connected with a remote personal computer, the virtual input device is activated by using the mobile device (Morley discloses a mobile control device utilizing a virtual keyboard may be linked to a remote computer or system, and configured to control said remote computer or system.  See ¶ 0023-0024), and


Regarding claim 8, the system according to claim 7, wherein the custom input GUI comprises at least one of a physical keyboard, a physical mouse and a physical gamepad,
the physical keyboard comprising at least one of alphabet keys, function keys, navigation keys and number keys,
the physical mouse comprising buttons and/or a mouse scroll, 
the physical gamepad comprising buttons and/or joysticks (Morley and Paek are both directed towards providing virtual keyboard input devices that a user manipulates to provide input, the virtual keyboard simulating at least a physical keyboard.  Morley at Fig. 3a and Paek at Fig. 3A illustrate keyboards comprising at least one of alphabet keys, function keys, navigation keys and number keys).

Regarding claim 9, Morley and Paek disclose the system according to claim 7, wherein the mobile device comprises a smart mobile phone, a tablet or other smart mobile touch devices (the client computing device of Morley may be at least a smartphone, mobile phone, or phone-tablet hybrid, at ¶ 0032).

Regarding claim 10, Morley and Paek disclose the system according to claim 7, further comprising a server configured to store custom GUI, wherein after a new custom input GUI is 

Regarding claim 11, Morley and Paek disclose the method for remotely controlling a personal computer based on a virtual input device according to claim 2, wherein the custom input GUI comprises at least one of a physical keyboard, a physical mouse and a physical gamepad,
the physical keyboard comprising at least one of alphabet keys, function keys, navigation keys and number keys,
the physical mouse comprising buttons and/or a mouse scroll, 
the physical gamepad comprising buttons and/or joysticks (Morley and Paek are both directed towards providing virtual keyboard input devices that a user manipulates to provide input, the virtual keyboard simulating at least a physical keyboard.  Morley at Fig. 3a and Paek at Fig. 3A illustrate keyboards comprising at least one of alphabet keys, function keys, navigation keys and number keys).

Claims 3-5 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Morley, in view of Paek, further in view of Bozzini et al. (US Publication 2015/0293694 A1).

	Regarding claim 3, Morley and Paek disclose the method for remotely controlling a personal computer based on a virtual input device according to claim 2.  Morley and Paek fail to explicitly disclose such, wherein in steps 2b and 2d, each of the current and new custom input GUIs is configured by: selecting a plurality of desired keys on an editing page of the virtual input 
saving the edited display layouts of the desired keys and of the input GUI to generate the custom input GUI in the virtual input device.
	Bozzini discloses systems and methods for customizing virtual keyboards, similar to Morley and Paek.  Furthermore, Bozzini discloses wherein a user may add or remove desired keys from a keyboard, including creating and naming new keys, at ¶ 0107 and 0111, seen in Fig. 11.  Adding and removing keys to a keyboard inherently edits the layout of the keyboard.  The new virtual keyboard is stored in memory, at ¶ 0111).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the customizable virtual keyboards of Morley and Paek to include the key addition and removal of Bozzini.  One would have been motivated to make such a combination for the advantage of improving the presentation of virtual keyboards on a touch screen device.  See Bozzini, ¶ 0005.

	Regarding claim 4, Morley, Paek, and Bozzini disclose the method for remotely controlling a personal computer based on a virtual input device according to claim 3, wherein in step 2e, after the new custom input GUI is configured, the configured new custom input GUI is optionally sent to a server configured to store custom GUI so that other users are able to selectively download and use, comment on, share with others or edit the sent custom input GUI (Paek discloses wherein customized virtual keyboards may be uploaded and shared with other users through a distributed computing resource, at ¶ 0036-0037).

	Regarding claim 5, Morley, Paek, and Bozzini disclose the method for remotely controlling a personal computer based on a virtual input device according to claim 4, wherein editing the display layout of the desired keys in the custom input GUI comprises setting 
editing the display layout of the input GUI comprises setting a style of the input
GUI (the “themes” of Paek, which include changes to “color, font type, image, or the like”, at ¶ 0025, are commensurate with “setting a style” of the virtual keyboard).

	Regarding claim 12, Morley, Paek, and Bozzini disclose the method for remotely controlling a personal computer based on a virtual input device according to claim 3, wherein the custom input GUI comprises at least one of a physical keyboard, a physical mouse and a physical gamepad,
the physical keyboard comprising at least one of alphabet keys, function keys, navigation keys and number keys,
the physical mouse comprising buttons and/or a mouse scroll, 
the physical gamepad comprising buttons and/or joysticks (Morley, Paek, and Bozzini are directed towards providing virtual keyboard input devices that a user manipulates to provide input, the virtual keyboard simulating at least a physical keyboard.  Morley at Fig. 3a and Paek at Fig. 3A illustrate keyboards comprising at least one of alphabet keys, function keys, navigation keys and number keys).

Regarding claim 13, Morley, Paek, and Bozzini disclose the method for remotely controlling a personal computer based on a virtual input device according to claim 4, wherein the custom input GUI comprises at least one of a physical keyboard, a physical mouse and a physical gamepad,
the physical keyboard comprising at least one of alphabet keys, function keys, navigation keys and number keys,

the physical gamepad comprising buttons and/or joysticks  (Morley, Paek, and Bozzini are directed towards providing virtual keyboard input devices that a user manipulates to provide input, the virtual keyboard simulating at least a physical keyboard.  Morley at Fig. 3a and Paek at Fig. 3A illustrate keyboards comprising at least one of alphabet keys, function keys, navigation keys and number keys).

Regarding claim 14, Morley, Paek, and Bozzini disclose the method for remotely controlling a personal computer based on a virtual input device according to claim 5, wherein the custom input GUI comprises at least one of a physical keyboard, a physical mouse and a physical gamepad,
the physical keyboard comprising at least one of alphabet keys, function keys, navigation keys and number keys,
the physical mouse comprising buttons and/or a mouse scroll, 
the physical gamepad comprising buttons and/or joysticks  (Morley, Paek, and Bozzini are directed towards providing virtual keyboard input devices that a user manipulates to provide input, the virtual keyboard simulating at least a physical keyboard.  Morley at Fig. 3a and Paek at Fig. 3A illustrate keyboards comprising at least one of alphabet keys, function keys, navigation keys and number keys).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art relates generally to graphical user interfaces for remote control of computing devices, and the customization thereof.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145